DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s electron without traverse of Group I (claims 1-10, 13, 14, and 17 and Species C (claim 9)) in rely filed on 12/10/2021 is acknowledge. Group II was drawn to claim 11-12, and 18-19 drawn to a method of determine a remodeling of the heart of the patient was not elected, which should also have included claim 15 and 16 since these claims are also drawn to a method of determine a remodeling of the heart of the patient. Therefore, claims 11-12, 15-16, and 18-19 are withdrawn from consideration, and the non-elected species of claims 4-6 are withdrawn from consideration. Claim 20 is dependent on claims from group I and is therefore not withdrawn from consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-10, 13-14, 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1, 13 and 17 are directed to an abstract idea. The claims 1, 13, and 17 as a whole are evaluated (as shown in detail below) and determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because initially, as a step 1 analysis of the SUBJECT MATTER ELIGIBILITY TEST, the claims are directed to a process and machine. 

Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claim 1, recites the following limitations, 
Limitation (a) “segmenting, based on the one or more first images, the blood pool and the myocardium of the heart, determining, based on the segmented blood pool, the myocardium and the one or more second images, one or more mechanical parameters of the heart, and determining the internal myocardial power based on the one or more mechanical parameters.”
Claim 13, recites the following limitations, 
Limitation (b), “a segmentation unit configured to segment, based on the one or more first images, the blood pool and the myocardium of the heart, a parameter determining unit configured to determine, based on the segmented blood pool and the myocardium and the one or more second images, one or more mechanical parameters, and a calculation unit configured to determine the internal myocardial power based on the mechanical parameters.”
Limitation (a) in the claim 1 recites, “determining, based on the segmented blood pool, the myocardium and the one or more second images, one or more mechanical parameters of the heart, and
determining the internal myocardial power based on the one or more mechanical parameters.” , which has parameters that requires performing arithmetic calculation in order to obtain the parameters, and then using the parameters to determine the power of the heart (i.e. formula IMP). This limitation therefore recites a mathematical concept . The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (a) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, limitation (a) also falls into the “mental process” groupings of abstract ideas. Limitation (a) further recites “segmenting, based on the one or more first images, the blood pool and the myocardium of 
	Limitation (b) in claim 13 recites, “a segmentation unit configured to segment, based on the one or more first images, the blood pool and the myocardium of the heart, a parameter determining unit configured to determine, based on the segmented blood pool and the myocardium and the one or more second images, one or more mechanical parameters, and a calculation unit configured to determine the internal myocardial power based on the mechanical parameters.” This limitation recites an abstract idea using generic computer components. Configuring mechanical parameters and implementing the mechanical parameters to determine the heart power are mere mathematical concepts. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitation (b) falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, limitation (a) also falls into the “mental process” groupings of abstract ideas. Segmenting an image can be broken down using the human mind by merely subgrouping regions of an image. Other than the “units” recited in claim 13, these functions are abstract ideas. 
Step 2A Prong 2:
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 

Besides the abstract idea, claim 13, recites the additional element, “an image obtaining unit configured to obtain one or more first images of the heart that are indicative of a structure of the heart and one or more second images that are indicative of a flow property of the heart”. The limitation refers to imaging implementation process of the claim using a MRI with  a generic computer component. However, the requirement to initiate images non-invasively does not add more to the abstract idea. In fact, the claimed step effectively constitutes imaging of the heart using a generic non-invasive imaging method. Further, there is no evidence of record that would support the assertion that this step is an improvement to the technological solution to a technological problem. Thus, the abstract idea, is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is therefore directed to the judicial exception. Each “unit” encompasses a computer plus the associated algorithm, but generic computers as additional elements, do not integrate the abstract idea into practical application or amount to significantly more. 
As for Step 2B,
Claim 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitation (a) amounts to non-invasively obtaining one or more first images that are indicative of a structure of the heart, non-invasively obtaining one or Avendi et al (US 2017/0109881 A1, filed 2016-10-14, hereinafter “Avendi”) discloses, 0004; “[0004] Cardiac magnetic resonance imaging (MRI) is now routinely being used for the evaluation of the function and structure of the cardiovascular system”. For these reasons, there is not inventive concept. The claims are not patent eligible. Even when viewing them as a whole, nothing the claims add significantly more to the abstract idea. It is noted the dependent claims do not add significantly more to the limitations of claim 1 and 13. 

Regarding claim 17, claim 17 is rejected under 35 U.S.C 101 because the claimed invention is directed to a non-statutory subject matter. The claim does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a computer-readable medium which encompasses a signal per se. Claim 17 recites a computer readable medium without specifying “non-transitory”. Even if non-transitory was recited, it does not recite significantly more than a judicial exceptions for the same reasons provided for claim 1. The recitation of the computer-readable medium amounts to nothing more than instructions to implement the method on a computer. 

Dependent Claims
The limitations in claim 2, recite additional data gathering steps. Mere data gathering such as performing clinical test on individuals to obtain input for an equation does not integrate a practical application. Such data gathering steps are well-understood, routine, conventional activity. The following is evidence to support such a determination: Sharma et al (US 2018/0233233 A1, Filed 2016-08-17, hereinafter “Sharma”) discloses, 0018; “For example various state variables may be determined from non-invasive measurements of the patient can be acquired, such as blood pressure, heart rate, weight, etc., medical images of the patient, such as magnetic resonance imaging (MRI), computed tomography (CT), X-ray, Ultrasound, etc., blood tests, other routine physical tests” For these reasons, there is not inventive concept. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is therefore directed to the judicial exception.
The limitations in claim 3 further limit the data gathering by non-invasive imaging modalities. The data-gathering is considered insignificant extra-solution activity and are determined to be well-understood, routine, conventional activity in the field. The following is evidence to support such a determination: Avendi et al (US 2017/0109881 A1, filed 2016-10-14, hereinafter “Avendi”) discloses, 0004; “[0004] Cardiac magnetic resonance imaging (MRI) is now routinely being used for the evaluation of the function and structure of the cardiovascular system”. For these reasons, there is not inventive concept. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is therefore directed to the judicial exception.
	The limitations in claim 7, recite the mathematical concept using the parameters calculated in claim 1 related to determining power. Thus, the limitation also falls into the “mental process” groupings of abstract ideas.
	The limitations in claim 8, recite additional mathematical concepts related to determining power based on the product of two parameters. Thus, the limitation also falls into the “mental process” groupings of abstract ideas.
	The limitations in claim 9, merely define parameters calculated as part of the mathematical concept of claim 1. Thus, the limitation also falls into the “mental process” groupings of abstract ideas.
The limitations in claim 10, further limits the data gathering. Claim 10 recites, “determining, based on a flow property of the heart and the systemic blood pressure, one or more contraction time parameters of the heart, wherein the determining the internal myocardial power is based on the one or more mechanical parameters, a myocardium volume of the heart, and the one or more contraction time parameters of the heart.” , which has parameters that requires performing arithmetic calculation in order to obtain the parameters, and then using the parameters to determine the power of the heart (i.e. formula IMP). This limitation therefore recites a mathematical concept . Thus, the limitation also falls into the Mach (US 2001/0020176 A1, filed 2001-02-14) discloses, 0022; “In a conventional method for measuring the blood pressure, there is generally also a pressure cuff put around the upper arm of a patient and then pressure is applied thereto until the flow in the vein as well as in the artery is blocked.” Thus, the abstract idea, is not integrated into a practical application since data gathering is extra solution activity and there is not inventive concept. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is therefore directed to the judicial exception. Further, there is no evidence of record that would support the assertion that this step is an improvement to the technological solution to a technological problem. 
The limitations in claim 14, recites an abstract idea using a generic computer component such as an “image obtaining unit comprises a network interface configured to obtain the images and/or the second images from a remote device in the network, in particular from an MRI, CT, or echocardiography machine.” The limitation refers to a generic computer component. 
Regarding claim 20, the claim recites an additional element a user interface for visual verification. The additional element is merely a generic computer component.  

Claim Objection
Claim 1 recites, “determining, based on the segmented blood pool, the myocardium and the one or more second images, one or more mechanical parameters of the heart”, which should recite, “determining, based on the segmented blood pool, the myocardium, and the one or more second images, one or more mechanical parameters of the heart”.


Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this case-claim 13, recites “an image obtaining unit”, “a segmentation unit”, a parameter determining unit”, and “a calculation unit”, which these units do not include any specific structures for performing the accompany functions, therefore, they invoke 112f. 

In this case, the corresponding structure of “an image obtaining unit” is defined as the following in the specification, see pg. 6 L6-9; “image obtaining unit of the device comprises a network interface to obtain the first images and/or the second images from a remote device in the network, in particular from an MRI….”. The image obtaining unit will be interpreted as an MRI. 
In this case, the corresponding structure of “a segmentation unit” plus the algorithm is defined as the following in the specification, see pg. 6 L14-22; “The segmentation of the blood pool and the myocardium needs to be performed. Based on segmentations geometrical parameters of the ventricle and myocardium necessary to calculate the ventricular wall stress are assessed: ventricular radii, lengths and volumes, myocardial volume, myocardial wall thickness. Preferably, epicardial and endocardial segmentations as well as LV volumetry and anatomical measurements are performed based on gapless balanced Turbo Field Echo (bTFE) cine two-dimensional short axis sequences 25. All images were analyzed using View Forum (Philips Medical Systems Nederland B.V; View Forum R6.3V1L7 SP1).” The segmentation unit will be interpreted as a processor capable of performing a balanced Turbo Field Echo (bTFE) . 
In this case, the corresponding structure of “a parameter determining unit” plus the algorithm is defined as the following in the specification, “a parameter determining unit configured to determine, based on the segmented blood pool and the myocardium and the one or more second images, one or more mechanical parameters”, see (pg. 6 1-3). The parameter determining unit will be interpreted a processor capable of performing the mechanical parameters defined in the claim. 
In this case, the corresponding structure of “a calculation determining unit” plus the algorithm is defined as the following in the specification, “a calculation unit configured to determine the internal myocardial power based on the mechanical parameters”, see (pg. 6 lines 4-6) and formula IMP on p. 12. The calculation determining unit will be interpreted a processor capable of performing a formula to determine the internal power of the heart. If applicant does not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the image obtaining unit".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 will be interpreted to depend from claim 13. 
Claim 14 recites the phrase “in particular”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed limitation. See MPEP 2173.05(d). 
Claim 20 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes (PLOS ONE | DOI:10.1371/journal.pone.0168487, Published 2017-01-12). 
Regarding claim 1, Fernandes discloses, A method for determining an internal myocardial power of a heart (Pg. 4 line 5-6; “The primary endpoints of the study were the assessment of internal and external heart power (IHP, EHP) and the power efficiency of the left ventricle after treatment.”), the method comprising:
non-invasively obtaining one or more first images that are indicative of a structure of the heart (Fig. 2; “Non-invasive MRI assessment of cardiac geometry, function, and flow”) non-invasively obtaining one or more first images that are indicative of a flow property of the heart (Fig. 2; “Non-invasive MRI assessment of cardiac geometry, function, and flow”), 
segmenting (Pg. 4 l.26-27; “Three-dimensional anatomy of the ventricles was determined by balanced turbo field echo (bTFE) cine two-dimensional sequences in short axis.”), based on the one or more first images, the blood pool and the myocardium of the heart (Pg. 5 l.14-16; “ZIBAmira (Zuse Institute Berlin, Germany) was used for analysis of the anatomy: the acquired images were resampled to refine spatial resolution. The end-systolic blood pool and myocardium were segmented and myocardial inner and outer surfaces were generated.”),
determining, based on the segmented blood pool, the myocardium and the one or more second images, one or more mechanical parameters of the heart, and
([Fernandes discloses mechanical parameters seen as the wall stress calculation, myocardial wall volume, and systolic contraction time of the left ventricle. The wall stress calculation was condensed to the assessment of three parameters: Theses parameters are seen in the formula below; 

    PNG
    media_image1.png
    77
    181
    media_image1.png
    Greyscale
s
where Swall is the averagd myocardial wall thickness, psys is the peak systolic pressure in the left ventricle and RBP is the blood pool mean radius measured in a short axis sequence, see ending of page 6 and beginning of page 7. Further, Fernandes discloses, The contraction time TCS can be assessed in two different ways by directly measuring the left ventricle pressure curve or calculated by the following formula: 


    PNG
    media_image2.png
    37
    131
    media_image2.png
    Greyscale

where tAC is the time between diastolic and peak systolic pressures measured from the ascending aorta pressure curve, and tIC is the isovolumetric contraction time calculated using the following assumptions: · Left ventricle peak systolic pressure psys corresponds to the parabola vertex and is the sum of the ascending aorta peak systolic pressure plus peak systolic aortic valve pressure Δpvalve, · Peak systole pressure drop Δpvalve over aortic valve in pre- and post-treatment is the same since no significant differences were found between pre- and post-treatment peak systole flow rates and · Left ventricular end-diastolic pressure is the same pre- and post-treatment, see pg. 7.)
determining the internal myocardial power (Internal Heart Power (IHP)) based on the one or more mechanical parameters.
([Fernandes discloses determining the internal myocardial power seen as the internal heart power (IHP), which is based on the mechanical parameters above such as wall stress, contraction time, and the volumetric of the myocardial wall, see Pg. 6 line 13-15; “The calculation of the IHP was done according to the formula:


    PNG
    media_image3.png
    86
    176
    media_image3.png
    Greyscale


where Vwall is myocardial wall volume, σwall wall stress, and tcs systolic contraction time of the left ventricle)

Regarding claim 2, Fernandes further discloses, during a non-invasive acquisition of the first and second images, acquiring a heart rate and/or a systemic blood pressure. (see re-produced Table 2. Below)

    PNG
    media_image4.png
    506
    1069
    media_image4.png
    Greyscale


Regarding claim 3, Fernandes further discloses, wherein the one or more first images are acquired using MRI, CT and/or echocardiography, and/or the one or more second images are acquired using 4D flow MRI, 2D flow MRI and/or Doppler echocardiography.(Pg. 4 l.19-21; “All MRI examinations, were conducted in a whole body 1.5 Tesla MR system (Achieva R 3.2.2.0, Philips Medical Systems, Best, The Netherlands) using a five-element cardiac phasedarray coil. MRI scans were performed between September 2013 and October 2015”)

Regarding claim 7, Fernandes further discloses, wherein the internal myocardial power that is determined based on a volume of the myocardial wall volume Vwall, a wall stress σwall, and a contraction time of the ventricle tcs, based on the equation

    PNG
    media_image5.png
    72
    196
    media_image5.png
    Greyscale

([Fernandes discloses determining the internal myocardial power seen as the internal heart power (IHP), which is based on the mechanical parameters identified above in claim 1 such as wall stress, contraction time, and the volumetric of the myocardial wall, see Pg. 6 line 13-15; “The calculation of the IHP was done according to the formula:


    PNG
    media_image3.png
    86
    176
    media_image3.png
    Greyscale


where Vwall is myocardial wall volume, σwall wall stress, and tcs systolic contraction time of the left ventricle)

Regarding claim 8, Fernandes further discloses, further comprising determining a circulatory power (External Heart Pressure (EHP)) based on a mean arterial pressure and an effective cardiac output, based on a product of mean arterial pressure and effective cardiac output. (Fernandes discloses on pg. 6 lines 5-8; “Calculation of the EHP was based on MRI flow data and peripheral blood pressures using the following equation: EHP = MAP*Q [W], where MAP is the mean arterial pressure calculated from systolic and diastolic pressures assessed in the left arm and Q is the mean flow rate (cardiac output) assessed in the ascending aorta.”)

Regarding claim 9, Fernandes further discloses, wherein the one or more mechanical parameters include a myocardial volume, a ventricular wall stress, a peak systolic pressure, a forward flow value and/or a backward flow volume. ([Fernandes discloses mechanical parameters seen as the wall stress calculation, myocardial wall volume, and systolic contraction time of the left ventricle. The wall stress calculation was condensed to the assessment of three parameters: Theses parameters are seen in the formula below; 

    PNG
    media_image1.png
    77
    181
    media_image1.png
    Greyscale
s
where Swall is the averagd myocardial wall thickness, psys is the peak systolic pressure in the left ventricle and RBP is the blood pool mean radius measured in a short axis sequence, see ending of page 6 and beginning of page 7. Further, Fernandes discloses, The contraction time TCS can be assessed in two different ways by directly measuring the left ventricle pressure curve or calculated by the following formula: 


    PNG
    media_image2.png
    37
    131
    media_image2.png
    Greyscale

where tAC is the time between diastolic and peak systolic pressures measured from the ascending aorta pressure curve, and tIC is the isovolumetric contraction time calculated using the following assumptions: · Left ventricle peak systolic pressure psys corresponds to the parabola vertex and is the sum of the ascending aorta peak systolic pressure plus peak systolic aortic valve pressure Δpvalve, · Peak systole pressure drop Δpvalve over aortic valve in pre- and post-treatment is the same since no significant differences were found between pre- and post-treatment peak systole flow rates and · Left ventricular end-diastolic pressure is the same pre- and post-treatment, see pg. 7.)

Regarding claim 10, Fernandes further discloses, wherein the method further comprises: non-invasively obtaining a systemic blood pressure based on a non-invasive blood pressure measurement, based on a sphygmomanometer or oscillometric approach, (Fernandes discloses on pg 2 introduction l.16-17; “Non-invasive assessment methods are used instead during clinical routine including echocardiography and peripheral blood pressure measurements.” [It is known for sphygmomanometers to measure blood pressure also commonly referred to as a blood pressure cuff]) and
determining, based on a flow property of the heart and the systemic blood pressure, one or more contraction time parameters of the heart, Fernandes discloses, The contraction time TCS can be assessed in two different ways by directly measuring the left ventricle pressure curve or calculated by the following formula: 


    PNG
    media_image2.png
    37
    131
    media_image2.png
    Greyscale

where tAC is the time between diastolic and peak systolic pressures measured from the ascending aorta pressure curve, and tIC is the isovolumetric contraction time calculated using the following assumptions: · Left ventricle peak systolic pressure psys corresponds to the parabola vertex and is the sum of the ascending aorta peak systolic pressure plus peak systolic aortic valve pressure Δpvalve, · Peak systole pressure drop Δpvalve over aortic valve in pre- and post-treatment is the same since no significant differences were found between pre- and post-treatment peak systole flow rates and · Left ventricular end-diastolic pressure is the same pre- and post-treatment, see pg. 7.)
wherein the determining the internal myocardial power is based on the one or more mechanical parameters, a myocardium volume of the heart, and the one or more contraction time parameters of the heart. ([Fernandes discloses determining the internal myocardial power seen as the internal heart power (IHP), which is based on the mechanical parameters identified above in claim 1 such as Wall stress, contraction time, and the volumetric of the myocardial wall, see Pg. 6 line 13-15; “The calculation of the IHP was done according to the formula:


    PNG
    media_image3.png
    86
    176
    media_image3.png
    Greyscale


where Vwall is myocardial wall volume, σwall wall stress, and tcs systolic contraction time of the left ventricle)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes (PLOS ONE | DOI:10.1371/journal.pone.0168487, Published 2017-01-12).
Regarding claim 13, Fernandes discloses, A device for determining an internal myocardial power of a heart based on non-invasive imaging, the device (Pg. 4 l.19-21; “All MRI examinations, were conducted in a whole body 1.5 Tesla MR system (Achieva R 3.2.2.0, Philips Medical Systems, Best, The Netherlands) using a five-element cardiac phasedarray coil. MRI scans were performed between September 2013 and October 2015”) comprising:
an image obtaining unit (MRI) configured to obtain one or more first images of the heart that are indicative of a structure of the heart (Fig. 2; “Non-invasive MRI assessment of cardiac geometry, function, and flow”) and one or more second images that are indicative of a flow property of the heart (Fig. 2; “Non-invasive MRI assessment of cardiac geometry, function, and flow”),
(balanced turbo field-echo (bTFE); (Pg. 4 l.26-27; “Three-dimensional anatomy of the ventricles was determined by balanced turbo field echo (bTFE) cine two-dimensional sequences in short axis.”) configured to segment, based on the one or more first images, the blood pool and the myocardium of the heart, (Pg. 5 l.14-16; “ZIBAmira (Zuse Institute Berlin, Germany) was used for analysis of the anatomy: the acquired images were resampled to refine spatial resolution. The end-systolic blood pool and myocardium were segmented and myocardial inner and outer surfaces were generated.”)
a parameter ([The formulas below with respect to walls stress and contraction time taught by Fernandes which are the same formulas in the Applications specification]) configured to determine, based on the segmented blood pool and the myocardium and the one or more second images, one or more mechanical parameters ([Fernandes discloses mechanical parameters seen as the wall stress calculation, myocardial wall volume, and systolic contraction time of the left ventricle. The wall stress calculation was condensed to the assessment of three parameters: Theses parameters are seen in the formula below; 

    PNG
    media_image1.png
    77
    181
    media_image1.png
    Greyscale
s
where Swall is the averagd myocardial wall thickness, psys is the peak systolic pressure in the left ventricle and RBP is the blood pool mean radius measured in a short axis sequence, see ending of page 6 and beginning of page 7. Further, Fernandes discloses, The contraction time TCS can be assessed in two different ways by directly measuring the left ventricle pressure curve or calculated by the following formula: 


    PNG
    media_image2.png
    37
    131
    media_image2.png
    Greyscale

where tAC is the time between diastolic and peak systolic pressures measured from the ascending aorta pressure curve, and tIC is the isovolumetric contraction time calculated using the following assumptions: · Left ventricle peak systolic pressure psys corresponds to the parabola vertex and is the sum of the ascending aorta peak systolic pressure plus peak systolic aortic valve pressure Δpvalve, · Peak systole pressure drop Δpvalve over aortic valve in pre- and post-treatment is the same since no significant differences were found between pre- and post-treatment peak systole flow rates and · Left ventricular end-diastolic pressure is the same pre- and post-treatment, see page 7.), and
a calculation (Internal Heart Power (IHP) formula taught by Fernandes below; The formulas below with respect to IHP taught by Fernandes is the same formula in the Applications specification])) configured to determine the internal myocardial power (Internal Heart Power (IHP)) based on the mechanical parameters.
([Fernandes discloses determining the internal myocardial power seen as the internal heart power (IHP), which is based on the mechanical parameters above such as wall stress, contraction time, and the volumetric of the myocardial wall, see Pg. 6 line 13-15; “The calculation of the IHP was done according to the formula:


    PNG
    media_image3.png
    86
    176
    media_image3.png
    Greyscale


where Vwall is myocardial wall volume, σwall wall stress, and tcs systolic contraction time of the left ventricle)
While all the steps and functions of the device are disclosed, Fernandes fails to explicitly disclose computers for implementing the claimed functions. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandez to provide a computer configured to carry out the steps. The motivation to do with would be yield predictable results such as obtaining accurate and faster calculations. Therefore, Fernandez as modified discloses a segmentation unit, a parameter determining unit, and a calculation unit. 

Regarding claim 14, Fernandes as modified discloses all the elements above in claim 13, Fernandes further discloses, wherein the image obtaining unit (MRI) configured to obtain the first images (Pg. 4 l.19-21; “All MRI examinations, were conducted in a whole body 1.5 Tesla MR system (Achieva R 3.2.2.0, Philips Medical Systems, Best, The Netherlands) using a five-element cardiac phasedarray coil. MRI scans were performed between September 2013 and October 2015”).
Fernandes fails to explicitly teach the image obtaining unit, seen as an MRI, to comprises a network interface. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of Fernandes as modified such that the an image obtaining unit to comprise a network interface. Doing so would yield predictable results such as enabling the physicians to view the MRI scans. 

Regarding claim 20, Fernandes as modified discloses all the elements above in claim 14, Fernandes fails to discloses, wherein the device further comprises a user interface for a visual verification of the segmentation by a physician. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fernandes as modified to include a user interface, since a user interface is a standard component of any computer and would allow the user to see the images and the segmentation.

Regarding claim 17, Fernandes discloses all the elements above in claim 1, Fernandes fails to disclose a computer-readable storage medium storing program code, the program code comprising instructions that when executed by a processor carry out a method of claim 1. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a computer-readable storage medium configured to carry out the steps. The motivation to do with would be yield predictable results such as obtaining accurate and faster calculations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793